People v Corona (2016 NY Slip Op 06180)





People v Corona


2016 NY Slip Op 06180


Decided on September 27, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2016

Sweeny, J.P., Manzanet-Daniels, Feinman, Kapnick, Webber, JJ.


1746 388/11 1745

[*1]The People of the State of New York,	Ind.1770/11 Respondent,
v Teuri Corona, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jan Hoth of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Andrew J. Zapata of counsel), for respondent.

Judgments, Supreme Court, Bronx County (Margaret L. Clancy, J. at hearing; James M. Kindler, J. at pleas and sentencing), rendered November 7, 2013, convicting defendant of criminal possession of a weapon in the third degree and assault in the third degree, and sentencing him an aggregate term of one to three years, unanimously affirmed.
Defendant's suppression motion was properly denied. The officer's common-law inquiry was justified by the totality of his observations, including the particular position of defendant's hand and his manner of walking, and his belief that defendant was holding what appeared to be the handle of a firearm (and not some innocuous object) at his waistband (see e.g. People v Feliz, 45 AD3d 437 [1st Dept 2007], lv denied 9 NY3d 1033 [2008];  Matter of Jamaal C., 19 AD3d 144 [1st Dept 2005]). Defendant's immediate flight upon being approached by the officer, coupled with the officer's observations, justified the police pursuit, during which time defendant deliberately discarded the pistol he was carrying (see e.g. People v Bush, 129 AD3d 537 [1st Dept 2015]; People v Pitman, 102 AD3d 595 [1st Dept 2013], lv denied 21 NY3d 1018 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 27, 2016
CLERK